IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-50334
                         Summary Calendar
                        __________________


RODOLFO RIVERA MUNOZ,

                                   Appellant,

NEPHTALI DE LEON,

                                    Plaintiff-Appellant,
versus

SAN ANTONIO INDEPENDENT SCHOOL DISTRICT;
VICTOR RODRIGUEZ, Dr., In His Individual
and Official Capacity As Superintendent of
The San Antonio Independent School District;
MARY ESTHER BERNAL, In Her Individual and
Official Capacity As Director of Arts and
Languages; RAQUEL BEECHNER, In Her Individual
and Official Capacity As Curriculum Specialist;
THE TEXAS COMMISSIONER OF EDUCATION,

                                    Defendants-Appellees.



                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. A-94-CV-178
                        - - - - - - - - - -
                         (August 22, 1995)

Before GARWOOD, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*




     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-50334
                                -2-

     IT IS ORDERED that Nephtali De Leon's and Attorney Rodolfo

Munoz's applications for leave to proceed in forma pauperis are

DENIED, because their appeals lack arguable merit and are

therefore frivolous.   Despite the appellants' assertions

regarding "a formal policy of genocide against the American

Aborigine by the European Immigrants," the appellants have failed

to show a nonfrivolous appellate issue regarding the district

court's disposition of De Leon's claims regarding his employment

or the district court's imposition of sanctions.    See McAfee v.

5th Circuit Judges, 884 F.2d 221, 222 (5th Cir. 1989), cert.

denied, 493 U.S. 1083 (1990).    Because the appeals are frivolous,

IT IS FURTHER ORDERED that the appeals are dismissed.     See 5th

Cir. R. 42.2; Van Cleave v. United States, 854 F.2d 82, 85 (5th

Cir. 1988).

     IT IS FURTHER ORDERED that De Leon's and Munoz's

applications for preparation of the trial transcript at

government expense are DENIED.